Citation Nr: 0407625	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-15 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to an increased evaluation for lumbar strain, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for a right wrist 
disorder, currently evaluated as 10 percent disabling.

7.  Entitlement to a compensable evaluation for a right great 
toe disorder.

8.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to September 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The veteran also initiated an appeal as to his claim for an 
increased evaluation for a left shoulder disorder, and this 
claim was addressed in a February 2003 Statement of the Case.  
Subsequent to this issuance, the veteran has not submitted a 
VA Form 9 (Appeal to Board of Veterans' Appeals) or any 
similar correspondences addressing this issue.  Accordingly, 
the Board has determined that this issue is not presently 
before it on appeal.

The issues of entitlement to increased evaluations for lumbar 
strain, a right wrist disorder, and a right great toe 
disorder; and entitlement to service connection for 
bronchitis will be addressed in the REMAND section of this 
decision.  Accordingly, this appeal is, in part, REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, and VA will notify you if further action is required on 
your part.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's service-connected pseudofolliculitis barbae 
involves an exposed area encompassing the cheek area, the 
anterior neck, and the posterior scalp area; moreover, he has 
reported itching.

3.  The veteran's current left ankle disorder has been shown 
to be etiologically related to service.

4.  There is no competent medical evidence suggesting a 
current sinus disorder.

5.  There is no competent medical evidence suggesting current 
arthritis of any joint for which service connection is not 
presently in effect.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for 
pseudofolliculitis barbae have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.31, 4.118, Diagnostic Code 7806 (2003); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).

2.  A left ankle disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2003).

3.  A sinus disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

4.  Arthritis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his service-
connected pseudofolliculitis barbae.  Although the RO has not 
afforded the veteran VA examinations specifically addressing 
his claimed sinus disorder and arthritis to date, the Board 
has determined that, for reasons described in further detail 
below, such examinations are not "necessary" in view of 
38 U.S.C.A. § 5103A(d).

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO informed him of the need for such 
evidence in letters issued in March and October of 2001 and 
September 2003.  By these letters, the RO has also notified 
the veteran of exactly which portion of that evidence (if 
any) was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.   Whatever the merits of this 
decision, however, the Board finds that the RO's development 
of this case is fully in compliance because VCAA notification 
was accomplished prior to the appealed February 2002 rating 
decision.

II.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

In a January 2000 rating decision, the RO granted service 
connection for pseudofolliculitis barbae in view of in-
service treatment for this condition beginning in July 1976.  
A zero percent evaluation was assigned, effective from 
October 1999.  This evaluation has since remained in effect 
and is at issue in this case.

The veteran's February 2003 VA skin diseases examination 
revealed numerous hyperpigmented, small, and slightly 
elevated round papules over the cheek area, the anterior 
neck, and the posterior scalp area.  No pustules or 
exfoliation were noted.  The veteran complained of severe 
itching in the involved areas.  The examiner also noted that 
the veteran had been prescribed Cleocin, a topical 
antibiotic; and Lidex, a steroid medication.  Photographs of 
the noted body areas are included with the examination 
report.  The diagnosis was pseudofolliculitis barbae.

In this case, the RO has evaluated the veteran's 
pseudofolliculitis barbae under the criteria of 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  These criteria have been 
substantially revised during the pendency of this appeal, and 
the RO has considered both sets of diagnostic criteria.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001), 
effective through August 29, 2002, eczema with slight, if 
any, exfoliation, exudation, or itching, if on a nonexposed 
surface or small area, warrants a zero percent evaluation.  
Eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area, warrants a 10 percent 
evaluation.  A 30 percent evaluation is in order for eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2003), 
effective as of August 30, 2002, a zero percent evaluation is 
warranted for eczema affecting less than 5 percent of the 
entire body or less than 5 percent of exposed areas, and; no 
more than topical therapy required during the past 12-month 
period.  A 10 percent evaluation contemplates eczema 
affecting at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent evaluation is 
in order for eczema affecting 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.

In this case, the veteran has complained of itching, and his 
pseudofolliculitis barbae clearly affects an exposed area.  
Since this region of the skin is limited to the cheek area, 
the anterior neck, and the posterior scalp area, and in view 
of the photographs included with the 2003 examination report, 
it appears that this disorder affects just under 20 percent 
of the veteran's exposed areas.  Moreover, while the veteran 
has reported being prescribed a steroid medication, there is 
no evidence suggesting that this medication has been actually 
required for a total duration of six weeks or more during the 
past 12-month period. 

Overall, this evidence meets the criteria for a 10 percent 
evaluation, but not more, for the veteran's service-connected 
pseudofolliculitis barbae under both versions of Diagnostic 
Code 7806.  To that extent, the appeal is granted.



III.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
arthritis., may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The veteran was treated for a left ankle sprain in August 
1988, during service.  X-rays revealed some irregularity at 
the tip of the lateral malleolus, with several well-developed 
ossicles noted inferomedially to the lateral malleolus, 
possibly representing old avulsion fractures.  During his 
December 2001 VA orthopedic examination, the veteran 
complained of "some pain" in his ankles from playing 
basketball, and the examination revealed bilateral 
dorsiflexion to 20 degrees, plantar flexion to 30 degrees, 
and inversion and eversion to 20 degrees bilaterally.  The 
diagnosis was ankle sprain.  Given the in-service x-ray 
findings and the current diagnosis, the Board finds that it 
is at least as likely as not that the veteran's current left 
ankle disorder was incurred in service.  Accordingly, service 
connection is warranted for this disorder under 38 U.S.C.A. 
§ 5107(b).  

During service, the veteran was treated for upper respiratory 
infections on multiple occasions, including in December 1978, 
January 1988, and December 1991.  The veteran, however, has 
never been diagnosed with a sinus disorder, and his post-
service medical records do not suggest upper respiratory 
symptomatology.

As to the veteran's claim for service connection for 
arthritis, the Board is aware that service connection is 
currently in effect for disabilities of the left shoulder, 
lumbar spine, right wrist, right great toe, and right little 
finger.  There is no competent medical evidence from either 
service or subsequent to service suggesting arthritis of any 
other joint, however.

To date, the RO has not afforded the veteran a VA examination 
with an opinion as to the etiology of his claimed sinus 
disorder and arthritis.  Such an opinion is "necessary" 
under 38 U.S.C.A. § 5103A(d) when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no evidence 
linking the veteran's claimed disorders, which have not even 
been diagnosed, to service and no reasonable possibility that 
a VA examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an etiology 
opinion is not "necessary."  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Indeed, the only evidence of record supporting the veteran's 
claims for service connection for a sinus disorder and 
arthritis is his own lay opinion, as indicated in multiple 
lay submissions.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the evidence supports the veteran's claim for 
service connection for a left ankle disorder, and this claim 
is granted.  The preponderance of the evidence, however, is 
against his claims for service connection for a sinus 
disorder and arthritis, and those claims must be denied.  In 
reaching this determination as to the latter two claims, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

A 10 percent evaluation for pseudofolliculitis barbae is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

The claim of entitlement to service connection for a left 
ankle disorder is granted.

The claim of entitlement to service connection for a sinus 
disorder is denied.

The claim of entitlement to service connection for arthritis 
is denied.


REMAND

Effective September 26, 2003, substantive changes have been 
made to the criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

To date, the veteran has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243.  Moreover, 
his December 2001 VA orthopedic examination did not 
sufficiently address the symptomatology contemplated by the 
new provisions.  As such, further development, in the form of 
a new VA examination, and adjudication of the veteran's claim 
for an increased evaluation for lumbar strain under the new 
diagnostic criteria is warranted.  

The Board also observes that the December 2001 VA examination 
report is deficient as to the claims for increased 
evaluations for right wrist and right great toe disorders.  
While range of motion testing of the right wrist was 
performed, no commentary was provided as to such symptoms as 
painful motion and functional loss due to pain.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45 (2003).  Moreover, the examination report is completely 
devoid of objective findings regarding the right great toe.

Finally, a review of the veteran's service medical records 
indicates a notation of "bronchitis" from January 1978.  To 
date, however, the RO has not afforded the veteran a VA 
pulmonary examination addressing the nature and etiology of 
this claimed disorder.  In view of the in-service notation of 
bronchitis, such an examination is "necessary" under 
38 U.S.C.A. § 5103A(d).    

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  By this letter, 
the RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The veteran should be 
allowed a reasonable period of time in 
which to respond prior to further RO 
adjudication.

2.  Then, the RO should afford the 
veteran a VA orthopedic examination to 
address the severity of his service-
connected lumbar strain, right wrist 
disorder, and right great toe disorder.  
The examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  For each disability, 
the examiner's findings must include 
range of motion testing and commentary as 
to the extent of painful motion and 
functional loss due to pain.  
Additionally, the examination of the 
lumbosacral spine should include specific 
information as to the frequency and 
duration of incapacitating episodes in 
the past 12 months and a description of 
all neurological manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a typewritten report.

3.  The RO should also afford the veteran 
a VA pulmonary examination to address the 
nature and etiology of his claimed 
bronchitis.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  The 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that bronchitis, if present, 
is etiologically related to service.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
typewritten report.

4.  Then, the RO should readjudicate the 
veteran's claims of entitlement to 
increased evaluations for lumbar strain, 
a right wrist disorder, and a right great 
toe disorder; and entitlement to service 
connection for bronchitis.  If the 
determination of any of these claims 
remains less than fully favorable to the 
veteran, the RO should furnish him with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and afford him a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



